Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 23, 2020

                                           No. 04-19-00854-CR

                                 IN RE Jemadari Chinua WILLIAMS

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice
        Luz Elena D. Chapa, Justice
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza Rodriguez, Justice

       On December 18, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. Relator timely filed a motion for extension of time in which to file a motion for
rehearing/reconsideration. The motion is GRANTED. Contemporaneously with his motion for
extension of time, relator filed a motion for rehearing and en banc reconsideration. After
considering the arguments raised by the relator, the motion for rehearing and en banc
reconsideration is hereby DENIED.

        It is so ORDERED on January 23, 2020.


                                                                         PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
  This proceeding arises out of Cause No. B19346, styled The State of Texas v. Jemadari Chinua Williams, pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.